Case 2:20-cr-00050-cr Document9 Filed 05/21/20 Page 1 of 2

UNITED STATES DISTRICT COURT

 

FOR THE
DISTRICT OF VERMONT
UNITED STATES OF AMERICA,
Vv. Crim. No.
2:20-cv- 507)
OCTAVIOUS ALLEN-NAPIER
INDICTMENT
The Grand Jury charges:
Count One

On or about the May 18, 2018, in the District of Vermont, the defendant, OCTAVIOUS
ALLEN-NAPIER, having been convicted of a crime punishable by imprisonment for a term
exceeding one year, and knowing that he had been convicted of such a crime, knowingly
possessed in and affecting commerce a firearm, that is a Ruger .380 handgun, as well as
ammunition.

(18 U.S.C. § 922(g)(1) and 924(a)(2))
Case 2:20-cr-00050-cr Document9 Filed 05/21/20 Page 2 of 2

Count Two
On or about the May 18, 2018, in the District of Vermont, the defendant, OCTAVIOUS
ALLEN-NAPIER, knowingly possessed a firearm, that is a Ruger .380 handgun, which had the
manufacturer’s serial number removed, obliterated, and altered and had been shipped and
transported in interstate commerce, knowing that the serial number had been removed,
obliterated, and altered.

(18 U.S.C. § 922(k) and 924(a)(1))

A TRUE BILL

FOREPERSON

LW) ww

CHRIATINA NOBAN~
United States Attorney
Burlington, Vermont
May 21, 2020

 
